DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 09/01/2020.
Currently claims 1-20 are pending in the application.
Minor Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, the limitation of the claim states, “The process according to Claim 9, wherein step (C10) …”. Thus, claim 9 depends on itself. The examiner corrected it to depend on claim 7 during prosecution.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0167946 A1 (Jenkins) and further in view of US 2012/0213400 A1 (Kasai) and US 2007/0284682 A1 (Laming).
Regarding claim 1, Jenkins discloses, a process of fabricating a capacitive microphone such as a MEMS microphone (100; Fig. 1a; [0004]; i.e. MEMS microphone) comprising: 
(A10) providing a working substrate (103/104; Fig. 1a; [0103], [0107]; i.e. backplate electrode/backplate layer) having a planar working surface, wherein a primary working direction (vertical direction) is defined as a direction perpendicular to the planar working surface (horizontal direction) (Fig. 1a; [0103], [0107]); 
(B10) depositing at least one removable layer (layer in second cavity 110; Fig. 1a; [0104]; i.e. second sacrificial layer) on the planar working surface (planar surface of 103/104) (Fig. 1a; [0103] – [0104]); 
(C10) depositing one electrically conductive working layer (102; Fig. 1a; [0103]; i.e. membrane electrode) on said at least one removable layer (second sacrificial layer in second cavity 110) (Fig. 1a; [0103] – [0104]); 

    PNG
    media_image1.png
    373
    572
    media_image1.png
    Greyscale

But Jenkins fails to teach, (D10) dividing or cutting the one electrically conductive working layer into two divided working layers, both of which remain in contact with said at least one removable layer and are parallel with the planar working surface; and (E10) etching away said at least one removable layer to form a working capacitive microphone.  
However, in analogous art, Kasai discloses, (D10) dividing or cutting the one electrically conductive working layer (43; Fig. 4; [0069]; i.e. diaphragm or movable electrode) into two divided working layers, both of which remain in contact with said at least one removable layer (50; Fig. 4; [0070]; i.e. air gap) and are parallel with the planar working surface (48/49; Fig. 4; [0070]; i.e. backplate/fixed electrode plate);

    PNG
    media_image2.png
    381
    670
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jenkins and Kasai before him/her, to modify the teachings of a single piece of movable electrode as taught by Jenkins and to include the teachings of movable electrode divided into plurality of areas as taught by Kasai since it prevents deterioration of low-frequency characteristics of the acoustic sensor and prevents a decrease in sensitivity ([0024]). Thus, a person with ordinary skill in the art would be motivated to divide the movable electrode while forming a MEMS microphone of Jenkins. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Jenkins and Kasai fails to teach, (E10) etching away said at least one removable layer to form a working capacitive microphone.  
However, in analogous art, Laming discloses, (E10) etching away said at least one removable layer (second sacrificial layer in cavity 17; Fig. 2; [0028]) to form a working capacitive microphone (Fig. 2; [0031]).  

    PNG
    media_image3.png
    357
    549
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jenkins, Kasai and Laming before him/her, to modify the teachings of forming sacrificial layer between membrane and backplate electrodes as taught by Jenkins and to include the teachings of removing the sacrificial layer between membrane and backplate electrodes as taught by Laming since the sacrificial layer has to be removed from the final MEMS microphone and in absence of the teaching of removing the sacrificial layer in Jenkins, a person with ordinary skill in the art would be motivated to get the teaching from Laming while forming a MEMS microphone of Jenkins. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 2, 4-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Kasai and Laming as applied to claim 1 and further in view of US 2017/0166437 A1 (Klein).
Regarding claim 2, the combination of Jenkins, Kasai and Laming fails to teach explicitly, the process according to claim 1, wherein the two divided working layers become a first electrical working conductor and a second electrical working conductor in the working capacitive microphone; 
wherein a mutual capacitance exists between said two working conductors; 
wherein the first electrical working conductor has a first working projection along said primary working direction on the planar working surface, and 
the second electrical working conductor has a second working projection along said primary working direction on the planar working surface; and 
wherein the first working projection and the second working projection have a shortest working distance Dwmin therebetween, and 
Dwmin remains greater than zero regardless of that one or two of said two working conductors is (are) impacted by an acoustic pressure along said primary working direction or not.  
However, in analogous art, Klein discloses, the process according to claim 1, wherein the two divided working layers become a first electrical working conductor (116; stator) and a second electrical working conductor (114; membrane) in the working capacitive microphone (Fig. 2a; [0032]); 

    PNG
    media_image4.png
    501
    695
    media_image4.png
    Greyscale

wherein a mutual capacitance (MC) exists between two working conductors (116 and 114) (Fig. 2a; [0032] – [0038]; 116 and 114 act as capacitive plates and generate mutual capacitance);
wherein the first electrical working conductor (116) has a first working projection (120a) along said primary working direction (perpendicular to the surface of the 2D plane of Fig. 2a) on the planar working surface (112) (Fig. 2a; [0032] – [0038]), and 
the second electrical working conductor (114) has a second working projection (120b) along said primary working direction (perpendicular to the surface of the 2D plane of Fig. 2a) on the planar working surface (112) (Fig. 2a; [0032] – [0038]); and 
wherein the first working projection (120a) and the second working projection (120b) have a shortest working distance Dwmin (gap between 120a and 120b) therebetween, and 
Dwmin remains greater than zero regardless of that one or two of said two working conductors (116 and 114) is (are) impacted by an acoustic pressure (sound wave) along said primary working direction or not (Fig. 2a; [0032] – [0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jenkins, Kasai, Laming and Klein before him/her, to modify the teachings of forming MEMS microphone as taught by Jenkins and to include the teachings of relative placement of two main working conductors as taught by Klein since the relative placement and design of two main working conductors are essential for the MEMS microphone and absent this important teaching in Jenkins, a person with ordinary skill in the art would be motivated to get the teaching from Klein while forming a MEMS microphone of Jenkins. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 4, the combination of Jenkins, Kasai and Laming fails to teach explicitly, the process according to Claim 1, wherein steps (D10) dividing and (E10) etching are carried out so that, in the formed working capacitive microphone, the first electrical working conductor is fixed relative to the working substrate, and the second electrical working conductor comprises a working membrane perpendicular to said primary working direction that is movable relative to the working substrate.  
However, in analogous art, Klein discloses, the process according to Claim 1, wherein steps (D10) dividing and (E10) etching are carried out so that, in the formed working capacitive microphone, the first electrical working conductor (116) is fixed relative to the working substrate (112), and the second electrical working conductor (114) comprises a working membrane perpendicular to said primary working direction (perpendicular to the surface of the 2D plane of Fig. 2a) that is movable relative to the working substrate (112) (Fig. 2a; [0032] – [0038]).  

    PNG
    media_image4.png
    501
    695
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jenkins, Kasai, Laming and Klein before him/her, to modify the teachings of forming MEMS microphone as taught by Jenkins and to include the teachings of relative placement of two main working conductors as taught by Klein since the relative placement and design of two main working conductors are essential for the MEMS microphone and absent this important teaching in Jenkins, a person with ordinary skill in the art would be motivated to get the teaching from Klein while forming a MEMS microphone of Jenkins. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 5, the combination of Jenkins, Kasai, Laming and Klein teaches, the process according to Claim 4, wherein step (D10) dividing is carried out so that the movable working membrane (114) is attached to the substrate (112) via three or more working suspensions (140; support beam; Fig. 3a; [0047]) such as four suspensions (Fig. 3a; [0047]; Klein Reference). See claim 2 for 103 motivation.
	Note: The examiner interprets four suspensions as an example since three or more suspensions cover four suspensions. Fig. 3a is an extended version of Fig. 2, not a separate embodiment. 

    PNG
    media_image5.png
    486
    643
    media_image5.png
    Greyscale


Regarding claim 6, the combination of Jenkins, Kasai, Laming and Klein teaches, the process according to Claim 5, wherein step (D10) is dividing carried out so that each of the working suspensions (140) comprises folded and symmetrical working cantilevers (Fig. 3a; [0049]; Klein Reference). 
Note: Klein teaches in para. [0047], Fig. 3a, support beams 140 are symmetrical cantilever type structures. Klein also teaches in para. [0049] that support beam can be of different shapes and configurations. With this teaching a person with ordinary skill in the art can make it folded as well. See MPEP 2144.04 (IV) (B) – Change in shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 7, the combination of Jenkins, Kasai, Laming and Klein teaches, the process according to Claim 4, wherein step (D10) includes cutting a first set of working comb fingers (120a) in the first electrical working conductor (116), and cutting a second set of working comb fingers (120b) around a peripheral region of the movable working membrane (114), wherein the two sets of working comb fingers (120a and 120b) are interleaved into each other, and the second set of working comb fingers (120b) are laterally movable relative to the first set of working comb fingers (120a) (Fig. 2a; [0032]; Klein Reference).  
Note: The examiner notes that the projections (120a and 120b) of working conductors (116 and 114) over the substrate plane (112) and working comb fingers (120a and 120b) are equivalent. As such, the examiner used 120a and 120b to map both of these elements.

    PNG
    media_image4.png
    501
    695
    media_image4.png
    Greyscale


Regarding claim 8, the combination of Jenkins, Kasai, Laming and Klein teaches, the process according to Claim 7, wherein step (D10) cutting is carried out so that the first set of working comb fingers (120a) and the second set of working comb fingers (120b) have identical shape and dimension (Fig. 2a; [0032]; Klein Reference).  

Regarding claim 11, the combination of Jenkins, Kasai, Laming and Klein teaches, the process according to Claim 4, wherein step (D10) comprises cutting the movable working membrane (114) in square shape (Fig. 3a; [0047]; Klein Reference).  

Regarding claim 12, the combination of Jenkins, Kasai, Laming and Klein fails to teach explicitly, the process according to Claim 4, wherein step (D10) comprises cutting two or more movable working membranes such as four identical movable working membranes arranged in a 2×2 array configuration above the substrate.  
However, in MPEP 2144.04 (VI) (B), it is stated that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Klein teaches a large single square-shaped membrane in Fig. 3a, para. [0047]. With this teaching, making a 2x2 array of movable membrane would not be inventive. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Kasai and Laming as applied to claim 1 and further in view of US 2015/0274506 A1 (Feyh) and US 2018/0086624 A1 (Cheng).
Regarding claim 3, the combination of Jenkins, Kasai and Laming teaches, the process according to Claim 1, wherein the working substrate (103/104; Fig. 1a; [0103], [0107]; i.e. backplate electrode/backplate layer) comprises silicon ([0107]; Jenkins Reference), 
But the combination of Jenkins, Kasai and Laming fails to teach explicitly, the removable layer comprises PSG or thermal oxide such as oxides of Si, and 
said two working conductors independently of each other comprise polysilicon, silicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum.
However, in analogous art, Feyh discloses, wherein conductors (upper electrode; Fig. 1; [0017]) are made of polysilicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum (Fig. 1; [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jenkins, Kasai, Laming and Feyh before him/her, to modify the teachings of a capacitive microphone device using two conductors as taught by Jenkins and to include the teachings of conductors made of aluminum, titanium or platinum as taught by Feyh since Jenkins was silent about what type of conductor should be used. Thus, absent this important teaching in Jenkins, a person with ordinary skill in the art would be motivated to reach out to Feyh while forming a capacitive microphone device of Jenkins. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
The combination of Jenkins, Kasai, Laming and Feyh was silent regarding said two working conductors independently of each other comprise polysilicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum.
However, there are only a few choices for conductor material and whether a single material or two different materials should be used. Therefore, it is obvious to choose independently of each other polysilicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
But the combination of Jenkins, Kasai, Laming and Feyh fails to teach explicitly, the removable layer comprises PSG or thermal oxide such as oxides of Si;
However, in analogous art, Cheng discloses, the removable layer (20; second sacrificial layer) comprises PSG or thermal oxide such as oxides of Si (Fig. 2D; [0021]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jenkins, Kasai, Laming, Feyh and Cheng before him/her, to modify the teachings of a capacitive microphone device using a sacrificial layer as taught by Jenkins and to include the teachings of sacrificial layer comprising silicon oxide as taught by Cheng since Jenkins was silent about what type of material should be used. Thus, absent this important teaching in Jenkins, a person with ordinary skill in the art would be motivated to reach out to Cheng while forming a capacitive microphone device of Jenkins. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Kasai and Laming as applied to claim 1 and further in view of US 2014/0264662 A1 (Cheng).
Regarding claim 14, the combination of Jenkins, Kasai and Laming fails to teach explicitly, the process according to Claim 1, further comprising forming a motional sensor having zero or a minimal response to an acoustic pressure impacting the capacitive microphone.  
However, in analogous art, Cheng discloses, wherein the process further comprising forming a motional sensor (406; Fig. 1AB; [0045]; i.e. MEMS motion sensor) and a capacitive microphone (404; Fig. 1AB; [0044]; i.e. MEMS microphone) in the same device. 
Cheng further teaches, motion sensor has zero or a minimal response to an acoustic pressure (Fig. 1AB; [0045]). 
Note: Cheng teaches in para. [0045] that motion sensor detects motion through the disposition of a proof mass (i.e., MEMS structure 216; Fig. 1AA) over an electrode (i.e., portions of polysilicon layer 112; Fig. 1H) in a sealed cavity 410 having pressure defined by eutectic bonding.  Alternatively, device 406 may be an accelerometer, a gyroscope, or the like. The pressure of sealed cavity 410 may be selected in accordance with the desired functionality of device 406. For example, sealed cavity 410 may have a pressure between about 100-700 mbar for an accelerometer, between about 10-4 mbar to about 10 mbar for a gyroscope, or the like. Thus, from this teaching, it can be concurred that motion sensor would have zero or a minimal response to an acoustic pressure since the pressure around the motion detector is optimized based on the functionality of the device, i.e. since motion sensor’s function is to detect motion, the pressure would be such that it does not create any disturbance on the intended functionality of motion detection.

    PNG
    media_image6.png
    371
    805
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jenkins, Kasai, Laming and Cheng before him/her, to modify the teachings of forming a MEMS microphone as taught by Jenkins and to include the teachings of forming a motion sensor and a capacitive microphone in the same device as taught by Cheng since it allows smooth integration of manufacturing a MEMS motion sensor, a MEMS pressure sensor and a microphone device using known IC manufacturing techniques ([0009]) which would reduce manufacturing cost and would enable the device manufacturer to use smaller overall package size. Thus, a person with ordinary skill in the art would be motivated to use a motion sensor and a capacitive microphone in the same device while forming a MEMS microphone of Jenkins. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Allowable Subject Matter
Claims 9-10, 13 and 15-20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 9, the closest prior art, US 2016/0167946 A1 (Jenkins), in combination with US 2012/0213400 A1 (Kasai), US 2007/0284682 A1 (Laming), US 2017/0166437 A1 (Klein), US 2015/0274506 A1 (Feyh) and US 2018/0086624 A1 (Cheng), fails to disclose, “the process according to Claim 
Claim 10 is objected to due to its dependence on an objected base claim.
Regarding claim 13, the closest prior art, US 2016/0167946 A1 (Jenkins), in combination with US 2012/0213400 A1 (Kasai), US 2007/0284682 A1 (Laming), US 2017/0166437 A1 (Klein), US 2015/0274506 A1 (Feyh) and US 2018/0086624 A1 (Cheng), fails to disclose, “the process according to Claim 4, further comprising a step of (A15) etching the planar working surface of the substrate to form a working trench, wherein step (C10) depositing comprises forming a working insert that is protruded from the working membrane downward into the working trench; wherein the working insert and the working trench function as a working air flow restrictor that restricts the flow rate of air flowing in/out of the gap between the working membrane and the substrate in the microphone”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 15, the closest prior art, US 2016/0167946 A1 (Jenkins), in combination with US 2012/0213400 A1 (Kasai), US 2007/0284682 A1 (Laming), US 2017/0166437 A1 (Klein), US 2015/0274506 A1 (Feyh) and US 2018/0086624 A1 (Cheng), fails to disclose, “the process according to Claim 14, wherein steps (D10) dividing and (E10) etching are carried out so that, in the formed working capacitive microphone, the first electrical working conductor is fixed relative to the working substrate, and the second electrical working conductor comprises a working membrane perpendicular to said primary working direction that is movable relative to the working substrate, further comprising:(a10) providing a reference substrate having a planar reference surface, wherein a primary reference direction is defined as a direction perpendicular to the planar reference surface; (b10) depositing at least one removable layer on the planar reference surface; (c10) depositing one electrically conductive reference layer on said at least one removable layer; (d10) dividing the electrically conductive reference layer into two divided reference layers, both of which remain in contact with said at least one removable layer and are parallel with the planar reference surface; and (e10) etching away said at least one removable layer to form a motional sensor; wherein steps (d10) dividing and (e10) etching are carried out so that, in the formed motional sensor, the first electrical reference conductor is fixed relative to the reference substrate, and the second electrical reference conductor comprises a reference membrane perpendicular to said primary reference direction that is movable relative to the reference substrate; and wherein one or more openings are cut on the reference membrane for air ventilation”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 16-20 are objected to due to their dependence on an objected base claim.

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,273,150 B2 (Sun) - A capacitance structure of a MEMS microphone and that of a pressure sensor are integrated on a shared substrate, improving integration of a MEMS microphone and a pressure sensor, and greatly reducing a size of a whole packaging structure. Meanwhile, a vibrating diaphragm of a MEMS microphone and an upper electrode of a pressure sensor can use the same material and manufacturing process, and a back electrode of a MEMS microphone and a lower electrode of a pressure sensor can use the same material and manufacturing process, making it possible to manufacture a MEMS microphone and a pressure sensor simultaneously on a shared substrate to improve the efficiency of production.
2. US 2018/0359571 A1 (Zhan) - An acoustic sensor integrated MEMS microphone structure is disclosed. A diaphragm and back-pole which forms a condenser structure are formed on a substrate having at least one recessed slot on the top. A sensitive electrode is formed on the substrate, the sensitive electrode comprising a fixed portion fixed on the substrate via a sacrificial layer, and a bending portion inserted into the recessed slot, wherein the bending portion and the side wall of the recessed slot form the condenser structure.
3. US 2017/0265009 A1 (Sridharan) – A microphone systems including a MEMS microphone and an electronic controller is disclosed. The MEMS microphone includes a movable membrane and a backplate. The movable membrane includes a capacitive electrode and a piezoelectric electrode. The capacitive electrode is configured such that acoustic pressures acting on the movable membrane cause movement of the capacitive electrode. The piezoelectric electrode alters a mechanical property of the MEMS microphone based on a control signal. The backplate is positioned on a first side of the movable membrane. The electronic controller is electrically coupled to the piezoelectric electrode and is configured to generate the control signal.
4. US 20160130137 A1 (Huang) - MEMS devices that are integrated together on a single substrate are disclosed. A device substrate comprising first and second micro-electro mechanical system (MEMS) devices is bonded to a capping structure. The capping structure comprises a first cavity arranged over the first MEMS device and a second cavity arranged over the second MEMS device. The first cavity is filled with a first gas at a first gas pressure. The second cavity is filled with a second gas at a second gas pressure, which is different from the first gas pressure. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/05/2022